It was open to the judge to find from the photographs attached to the statement of agreed facts that the object blown loose by the windstorm (which is described in the statement as an “aluminum extension roof attached to the trailer”) was not made of fabric, that it consisted of a piece of metal (or of several pieces of metal joined together), but that it contained no slats. Once such findings were made the judge could properly conclude that the object was a “canopy” within either of the lexical definitions of that word which have been brought to our attention by the defendant but still rule that the “canopy” did not fall within (d) cf the windstorm provisions of the extended coverage endorsement of the policy. It is clear to us from a study of the judge’s actions on the defendant’s fifth through tenth requests for rulings (nowhere discussed in the defendant’s brief) that such were the mental processes employed by the judge in finding for the plaintiffs.

Judgment affirmed.